o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c october number release date uil ------------------------------ ------------------------------------------ -------------------------------------------- cc psi b03 genin-128050-15 --------------------- dear this letter responds to your request for information dated date in which you requested information on the transfer of united_states series i savings bonds the bonds purchased by you and your wife to a revocable_trust question how do we document the transfer of the bonds to a revocable_trust answer form pd f is used to reissue u s savings bonds including series i bonds to a personal trust which includes a revocable_trust when the form is filed the bonds should be included with the form as indicated by the form instructions sec_2 of form pd f requests the names of the grantors trustees taxpayer_identification_number and beneficiaries of the trust in general the grantors would be any persons who transfer property to the trust and the trustees would be those persons identified in the trust instrument the taxpayer identification numbers in the case of a revocable_trust created by husband and wife will generally be the husband and wife’s social_security numbers the beneficiaries of a_trust will generally include any living persons who may receive distributions from the trust depending on the terms of the trust the beneficiaries may include you and your wife as well as your children or other persons named or described in the trust form pd f is a publication of the bureau of public debt rather than the internal_revenue_service for further clarification regarding the form we suggest you contact the bureau of public debt forms management officer parkersburg wv as indicated on page of the form genin-128050-15 question will we be required to recognize and report interest earned on the bonds subsequent to their transfer to a revocable_trust answer in general the owner of series i bonds may defer reporting the accrued interest on the bonds on the owner’s federal_income_tax return until the bonds mature or are disposed of if the bonds are issued in the names of co-owners the identity of the owner who must report the interest_income is determined by the source of the funds used to purchase the bonds not by the names or social_security numbers on the bonds therefore if one of you contributed all of the money used to purchase the bonds the interest_income would be taxable to the contributor if the owner of series i bonds transfers them to a_trust and the transferor is considered the owner of the trust ie a grantor_trust for federal_income_tax purposes the transferor may continue to defer reporting interest accrued each year for example a transferor is treated as the owner of a_trust if the transferor can revoke the trust the transferor must include the total interest accrued in his or her income when the bonds are redeemed or finally mature whichever is earlier this letter has called your attention to certain general principles of the law it is intended for informational purposes only and does not constitute a ruling see revproc_2015_1 sec_2 2015_1_irb_1 date if you have any additional questions please contact our office at ------------------ sincerely bradford r poston senior counsel branch passthroughs special industries enclosures excerpts from irs publication your federal_income_tax excerpts from irs publication investment_income expenses genin-128050-15 excerpt from the u s savings bond website maintained by u s department of the treasury bureau of the public debt concerning the death of a savings bond owner http www treasurydirect gov indiv research indepth ebonds res_e_bonds_eedeath htm
